The motion for rehearing assumes that the Court of Civil Appeals found as a fact that the property in controversy was not abandoned as a place of business prior to or simultaneously with the taking effect of the deed of assignment, but no such finding was made; nor did this court assume directly to make a finding on that fact.
The District Court gave no findings of fact, but the testimony bearing on the question of abandonment was without conflict and amply sufficient to show that fact, and in disposing of the cause this court assumed that the District curt in rendering the judgment gave such effect to evidence as it was entitled to.
If plaintiff in error desired a specific finding by the District Court or the Court of Civil Appeals on the question of abandonment, this should have been asked, and by failing to do so, she is not; entitled to have a reversal of the judgment in the face of uncontradicted evidence sufficient to prove the vital fact on which the right of the parties depends.
While it is not the province of this court to pass upon controverted facts, it may look to such as are uncontroverted, and assume that the trial court gave to them proper weight. If a case should arise in which a Court of Civil Appeals finds a conclusion of fact without any evidence to *Page 497 
sustain it, this court would not be without power to disregard such a finding.
The other questions presented by the motion do not require further discussion, and it will be overruled.
Motion overruled.
Delivered May 11, 1893.